Case 16-02667-jw        Doc 197      Filed 10/05/20 Entered 10/05/20 11:58:03              Desc Main
                                     Document Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA


In re:                                                      Case No. 16-02667/W/3
         GARY ALLEN WASHINGTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       William K. Stephenson, Jr., chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 05/30/2016.

         2) The plan was confirmed on 11/03/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/18/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/04/2020.

         5) The case was dismissed on 08/28/2020.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $87,572.35.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 16-02667-jw       Doc 197      Filed 10/05/20 Entered 10/05/20 11:58:03                  Desc Main
                                    Document Page 2 of 4



 Receipts:

        Total paid by or on behalf of the debtor           $156,450.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                           $156,450.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                          $2,310.00
     Court Costs                                                        $0.00
     Trustee Expenses & Compensation                               $12,739.44
     Other                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                         $15,049.44

 Attorney fees paid and disclosed by debtor:              $1,190.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim       Principal      Int.
 Name                              Class   Scheduled      Asserted      Allowed        Paid         Paid
 ALLSTATE INSURANCE            Unsecured      1,060.00            NA           NA            0.00       0.00
 ARCIS HEALTHCARE              Unsecured         159.18           NA           NA            0.00       0.00
 ARMY & AIR FORCE EXCHANGE SER Unsecured      7,943.20            NA           NA            0.00       0.00
 AUTO MONEY INC CORPORATE OFFI Secured           616.00        642.63       642.63        642.63      34.95
 AUTO MONEY INC CORPORATE OFFI Secured        4,015.00       4,256.23     4,256.23      4,256.23     352.90
 AUTO MONEY INC CORPORATE OFFI Secured       10,600.00     11,612.32     11,612.32     11,612.32     960.29
 AUTO MONEY INC CORPORATE OFFI Secured        1,015.00       1,089.79     1,089.79      1,089.79      63.82
 CAPITAL ONE BANK USA NA       Unsecured      2,236.00       2,236.20     2,236.20           0.00       0.00
 CAPITAL ONE BANK USA NA       Unsecured      2,772.52       2,772.52     2,772.52           0.00       0.00
 CAROLINA TOWING & RECOVERY    Secured       65,000.00            NA           NA            0.00       0.00
 CHASE BANK                    Unsecured           0.00           NA           NA            0.00       0.00
 CITY OF COLUMBIA              Unsecured            NA    182,276.53    182,276.53           0.00       0.00
 COLEMAN AMERICA               Unsecured      7,357.00            NA           NA            0.00       0.00
 COLUMBIA NEUROLOGICAL ASSOCIA Unsecured          67.00           NA           NA            0.00       0.00
 COLUMBIA NEUROLOGICAL ASSOCIA Unsecured           0.00           NA           NA            0.00       0.00
 CREDIT COLLECTION SERVICES    Unsecured         518.98           NA           NA            0.00       0.00
 FIA/CSNA                      Unsecured      1,950.00            NA           NA            0.00       0.00
 GREENBERG GRANT & RICHARDS IN Unsecured      2,657.58            NA           NA            0.00       0.00
 HARRY MAJOR                   Secured             0.00           NA           NA            0.00       0.00
 INMED DIAGNOSTIC SERVICES     Unsecured      1,134.79            NA           NA            0.00       0.00
 JOHN P. VALENTE, III          Secured             0.00           NA           NA            0.00       0.00
 KIMLLETT CATRELL              Secured             0.00           NA           NA            0.00       0.00
 NATIONAL PROCESSING COMPANY Unsecured           249.00           NA           NA            0.00       0.00
 NCB MANAGEMENT SERVICES INC. Unsecured          829.00           NA           NA            0.00       0.00
 NORTH AMERICAN TITLE LOANS    Secured           616.00        539.00       539.00        539.00      29.17
 PALMETTO HEALTH               Unsecured         359.00      2,303.17     2,303.17           0.00       0.00
 PYOD LLC                      Unsecured            NA         930.28       930.28           0.00       0.00
 RMS                           Unsecured         160.04           NA           NA            0.00       0.00
 ROBERT H. COOPER              Unsecured      2,200.00            NA           NA            0.00       0.00
 SC COMMUNITY BANK             Secured             0.00           NA           NA            0.00       0.00
 SETERUS INC                   Secured      200,000.00    268,088.47    268,088.47           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
Case 16-02667-jw        Doc 197        Filed 10/05/20 Entered 10/05/20 11:58:03                    Desc Main
                                       Document Page 3 of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 SOUTH CAROLINA DEPT OF REVENU     Secured       12,942.15       3,405.05      3,405.05      3,405.05       120.43
 SOUTH CAROLINA DEPT OF REVENU     Unsecured           0.00        370.12        370.12           0.00         0.00
 SOUTH CAROLINA DEPT OF REVENU     Priority            0.00    10,238.08     10,238.08       5,384.91          0.00
 SOUTHEASTERN SPINE INSTITUTE      Unsecured         484.00           NA            NA            0.00         0.00
 SUMTER COUNTY TREASURER           Priority            0.00           NA            NA            0.00         0.00
 SYNCHRONY BANK                    Unsecured         261.98           NA            NA            0.00         0.00
 TAMMIE HODGE                      Secured             0.00           NA            NA            0.00         0.00
 TOUMEY MEDICAL CENTER             Unsecured         539.20           NA            NA            0.00         0.00
 U.S. SMALL BUSINESS ADMINISTRAT   Unsecured           0.00           NA            NA            0.00         0.00
 UNITED STATES TREASURY            Unsecured      8,622.24       8,710.35      8,710.35           0.00         0.00
 UNITED STATES TREASURY            Priority      65,990.12     68,466.69     68,466.69      36,016.32          0.00
 UNITED STATES TREASURY            Secured       68,666.95     68,666.95     68,666.95      68,666.95     5,703.84
 WELLS FARGO OPERATIONS CENTER     Secured       53,495.00       2,521.96      2,521.96      2,521.96          0.00
 WEX BANK                          Unsecured      1,551.59            NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                  $2,521.96          $2,521.96                  $0.00
       Debt Secured by Vehicle                            $18,139.97         $18,139.97              $1,441.13
       All Other Secured                                 $340,160.47         $72,072.00              $5,824.27
 TOTAL SECURED:                                          $360,822.40         $92,733.93              $7,265.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                   $0.00
        Domestic Support Ongoing                               $0.00              $0.00                   $0.00
        All Other Priority                                $78,704.77         $41,401.23                   $0.00
 TOTAL PRIORITY:                                          $78,704.77         $41,401.23                   $0.00

 GENERAL UNSECURED PAYMENTS:                             $199,599.17                 $0.00                $0.00


 Disbursements:

        Expenses of Administration                             $15,049.44
        Disbursements to Creditors                            $141,400.56

 TOTAL DISBURSEMENTS :                                                                        $156,450.00




UST Form 101-13-FR-S (09/01/2009)
Case 16-02667-jw         Doc 197      Filed 10/05/20 Entered 10/05/20 11:58:03                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/05/2020                             By:/s/ William K. Stephenson, Jr.
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
